Citation Nr: 0023313	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-10 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for chondromalacia 
patella of the left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from September 1978 to October 
1981 and from January 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In July 1999, the veteran was granted service connection and 
a separate 10 percent evaluation for degenerative joint 
disease of the left knee.  The veteran did not appeal that 
decision.


FINDING OF FACT

The veteran's chondromalacia patella of the left knee is not 
more than moderately disabling.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
chondromalacia patella of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service medical records document a history of 
recurring knee problems.  By a rating decision issued in July 
1990, service connection for chondromalacia of the left knee 
was granted, and a 10 percent evaluation was assigned.  The 
veteran filed his current claim in May 1998.  The March 1999 
rating decision that he now appeals increased the evaluation 
of his left knee chondromalacia to 20 percent.  

Evidence received in connection with the current claim 
includes a May 1998 magnetic resonance imaging (MRI) study of 
the left knee.  The study resulted in the clinical impression 
that the appellant had diffuse synovitis (synovial 
thickening) of nonspecific etiology, with possible 
sequestering of a superolateral component of the 
suprapatellar bursa.  The medial meniscus appeared deformed.  
The radiologist opined that while it was possible that the 
medial meniscus had been torn, the deformity was more likely 
due to a degenerative condition, perhaps one accelerated by 
nonspecific inflammation within the knee itself.  Also noted 
in the radiologist's impression was diffuse and irregular 
fraying and pitting of the articular cartilage, particularly 
of the medial compartment.  

Also received into the record was the report of a VA 
orthopedic examination conducted in February 1999.  It 
indicates that the veteran complained that he had experienced 
chronic pain in the left knee during the past year and said 
he was under the care of a sports orthopedic physician.  
During his examination of the left knee, the examiner noted a 
mild effusion.  Range of motion was from -10 to 95 degrees.  
A mild "grinding" could be heard with flexion and extension 
of the patella.  The veteran evinced mild pain with valgus 
stressing.  Varus/valgus testing produced no evidence of 
gross instability.  McMurray's test was negative.  The 
examiner's diagnosis was history of Osgood-Schlatter disease 
of the left knee, currently with articular cartilage 
irregularities, medial meniscus deformity, and possibly an 
inflammatory condition.

Outpatient treatment records dated from July 1998 to May 1999 
were received from the Syracuse, New York VA Medical Center 
(VAMC).  They show that July 1998 X-rays revealed bilateral 
mild degenerative arthritis.  In the left knee, this involved 
the medial compartment of the femorotibial joint.  The 
outpatient treatment records also show that the veteran was 
being treated for knee pain.  He received physical therapy 
regularly and was prescribed hot packs, cold packs, and for 
his left knee, a TENS (transcutaneous electrical nerve 
stimulation) unit.  Although he had braces for each knee, the 
records reflect that he did not always appear wearing them.  
The records also reflect that when asked to assess his knee 
pain on a scale of 10 in January and February, 1999, he rated 
it 8 and 6-7, respectively.  In February 1999, he reported 
that his physical therapy and the TENS unit were helping 
reduce his knee pain.  Also documented in these records is a 
finding of laxity of a ligament, apparently in the knee.

The veteran was given another VA orthopedic examination in 
May 1999.  He complained of chronic, throbbing pain that 
would arise after sitting or standing but was most severe 
after exercise.  He said that he wore braces on both knees, 
and that he used ice packs, hot packs, and a TENS unit for 
the pain.  During physical examination the veteran's left 
knee was tender to palpation at the superior, medial, and 
lateral borders of the patella.  Range of motion was from 0 
to 110 degrees.  However, crepitus accompanied extension and 
flexion of each knee.  The veteran displayed "exquisite 
tenderness" in the left knee when squatting.  The examiner 
commented that knee strength was diminished by pain.  
Although the veteran complained of numbness around both knees 
sensation was intact.  Likewise, deep tendon reflexes were 
intact.  Anterior and posterior drawer tests, Lachman's test, 
and Apley's compression and distraction test were negative.  
There was no opening with valgus or varus stress tests.  The 
examiner noted in the report that the July 1998 x-rays 
findings of mild degenerative arthritis.  His diagnoses for 
the left knee were patellofemoral syndrome; degenerative 
joint disease; intrapatellar tendinitis; and "involvement" 
of the lateral, and to a lesser degree the medial, collateral 
ligaments.  The examiner remarked that he could not estimate 
how much, if any, weakened motion, pain, or fatigability over 
and above any he observed the veteran might experience during 
flare-ups 

II.  Analysis

The veteran has alleged that his service-connected left knee 
condition is more severe than contemplated by the evaluation 
currently assigned.  Thus, his claim of entitlement to 
greater evaluation of his disability is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 38 U.S.C.A. 
§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (1999).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (1999).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
a preponderance of the evidence of record is against the 
claim.  38 U.S.C.A. § 5107(b) (1999).

The veteran's left knee disability has been evaluated as 20 
percent disabling.  The effective date of this rating is May 
18, 1998.  The issue for consideration on this appeal is 
whether the veteran is entitled to a higher evaluation since 
that effective date.  In considering this issue, the Board is 
mindful that the veteran also has been granted service 
connection for degenerative joint disease in his left knee, 
with an evaluation of 10 percent and that the evaluation of 
the same disability manifestations under different diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).

While the claims file shows the veteran's left knee 
disability has been considered under all pertinent diagnostic 
codes, it is rated as chondromalacia under Diagnostic Code 
5257.  This code concerns recurrent subluxation, lateral 
instability, and other impairments of the knee.  Under this 
diagnostic code, a 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability and a 
30 percent rating for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The record reflects that the veteran's main complaint is 
pain, especially with motion and after prolonged activity or 
exercise involving the knee.  Decreased motion and pain, 
however, are matters for consideration in evaluating the 
veteran's separately service connected arthritis, and are not 
pertinent to evaluating the extent of any subluxation or 
lateral instability under Diagnostic Code 5257.  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1997).  Turning to the degree of 
subluxation and/or instability caused by chondromalacia the 
record reveals not more than moderate symptomatology.  
Specifically, the February 1999 VA examination revealed no 
evidence of gross instability, and while there was evidence 
of laxity on outpatient study, when examined in May 1999 
testing for varus and valgus stress instability was negative.  
Likewise, drawer tests have consistently been negative.  
While the Board acknowledges that the veteran uses a brace, 
the evidence still does not show the severe symptomatology 
necessary for assigning a 30 percent evaluation under 
Diagnostic Code 5257.  Hence, in the absence of objective 
evidence of severe subluxation or lateral instability an 
increased evaluation is not in order.  

In reaching this decision, the Board has considered all other 
provisions of the Schedule for Rating Disabilities 
potentially applicable to the disability being evaluated.  
These include Diagnostic Code 5262, which concerns nonunion 
or malunion of the tibia and fibula.  The use of this Code 
would be inappropriate, however, in the absence of any 
competent evidence of malunion of the tibia and fibula.  
Other diagnostic codes pertaining to the knee disability at 
issue on this appeal - - Diagnostic Codes 5258 (concerning 
dislocation of the semilunar cartilage), 5259 (concerning 
removal of the semilunar cartilage), and 5263 (concerning 
genu recurvatum) - - have also been considered.  However, 
none of these provisions afford a rating in excess of the 20 
percent evaluation now assigned.  Finally, as the veteran's 
left knee disorder has been evaluated under Diagnostic Codes 
5260 and 5261 (pertaining to limitation flexion and 
extension, respectively) in the course of the assignment of a 
rating for arthritis, those codes are not for application 
here.

Therefore, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 20 percent for chondromalacia 
patella of the left knee is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

